


110 HR 1648 IH: To prohibit the Secretary of Agriculture from closing

U.S. House of Representatives
2007-03-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1648
		IN THE HOUSE OF REPRESENTATIVES
		
			March 22, 2007
			Mr. Goode introduced
			 the following bill; which was referred to the
			 Committee on
			 Agriculture
		
		A BILL
		To prohibit the Secretary of Agriculture from closing
		  Farm Service Agency offices in Appomattox, Virginia, and Lunenburg,
		  Virginia.
	
	
		1.Prohibition on closing
			 certain offices of the Farm Service AgencyThe Secretary of Agriculture may not close
			 or relocate any Farm Service Agency office located in Appomattox, Virginia, or
			 Lunenburg, Virginia.
		
